Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Basbug et al. (WO 2019/117822 A1) in view of Nishibayashi et al. (US 2007/0053942 A1).
Claims 1, 6-9 and 18:  Basbug teaches a process for a preparation of a cleaning tissue product {instant claim 18} comprising the steps of: applying a cleaning composition from a first printing plate cylinder to the tissue by a flexographic printing machine (page e, lines 7-9 and 20).  Basbug does not teach the cleaning composition comprises ethanol.  However, Nishibayashi teaches a disinfectant and/or bactericidal aqueous composition comprising a mixture of an olanexidine acid addition salt (e.g., olanexidine hydrochloride) in an alcohol aqueous solution (e.g., 50-90% ethanol aqueous solution) {instant claims 6-9} (abstract and [0077]).  Basbug and Nishibayashi are analogous art because they are from the same field of endeavor that is the cleaning product art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the disinfectant and/or bactericidal aqueous composition of Nishibayashi with the invention of Basbug, and the motivation for combining would be, as Nishibayashi suggested, to provide a rapid disinfectant/bactericidal effect, and to enhance drying time after use [0126].
Claims 2 and 3:  Basbug teaches the flexographic printing machine further comprises a second printing plate cylinder and a third printing plate cylinder for applying the cleaning composition on the tissue (page 3, lines 20-22).
Claims 4 and 5:  Basbug teaches applying an ink form at least one printing plate cylinders to the tissue after applying the cleaning composition (page 4, lines 1-2 and 5-6).
Claim 10:  Basbug teaches the tissue is in a form of a continuous roll (Fig. 1).
Claims 16 and 17:  The claimed invention is drawn to a method of making the product.  The apparatus by which the claimed method is performed is not dispositive of the issue of the patentability of the instant method claims.   

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Basbug et al. (WO 2019/117822 A1) and Nishibayashi et al. (US 2007/0053942 A1) as applied to claim 1 above, and further in view of McCleskey et al. (US 2003/0226567 A1).
Basbug and Nishibayashi teach the claimed invention as set forth above.
Claims 11-14:  Basbug does not teach a package for containing the cleaning tissue.  However, McCleskey teaches a device for packaging a sanitizer, wherein the device is rectangular, and has a perforation, an adhesive strip and adhesive cover (Figs. 1, 4 and 6, [0030], [0048] and [0053]).  It would have been an obvious matter of design choice to rearrange the shape and the positions of the folds, perforations adhesive or adhesive cover, since applicant has not disclosed that the design of the package solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any package.  Basbug and McCleskey are analogous art because they are from the same field of endeavor that is the sanitizer art.  It would have been obvious to a person of ordinary skill in the art to combine the packaging of McCleskey with the invention of Basbug, and the motivation for combining would be to prevent the cleaning tissue from being contaminated before use.
  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
September 10, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785